Citation Nr: 0504298	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  In February 2005, the Board granted the 
veteran's motion to advance his appeal on the docket.


FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied service 
connection for residuals of a right eye injury.  The veteran 
was provided notice of this rating decision and of his 
appellate rights; however, he did not file a timely appeal 
and the decision became final.

2.  Evidence added to the record since the May 1982 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran sustained permanent residuals 
from a right eye injury while he was on active duty.  

3.  The veteran has residuals of right eye injury which is of 
service origin.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final unappealed May 1982 
rating decision is new and material and the veteran's claim 
for service connection for residuals of a right eye injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  With the resolution of reasonable doubt in the veteran's 
favor, service connection for residuals of a right eye injury 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the issue of 
whether new and material evidence has been received to reopen 
the veteran's claim of service connection for residuals of a 
right eye injury and, if such evidence has been presented, 
whether service connection for this claim is warranted.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The 
law provides that VA has duties to notify and to assist 
claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to 
support a grant of the benefit sought, development as to this 
issue to comply with the VCAA would serve no useful purpose, 
but would needlessly delay appellate review and final 
disposition of this claim.  

New and Material Evidence

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for residuals 
of a right eye injury was denied by rating decision in May 
1982.  The veteran was advised of this determination and 
furnished notice of appellate rights and procedures, but a 
timely notice of disagreement was not received to initiate an 
appeal.  This decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

It is noted that, at the time of the May 1982 rating 
decision, the evidence of record included the veteran's 
service medical records as well as statements from him and 
two fellow service members recalling the incident which 
resulted in the veteran's right eye injury.  Specifically, 
although the veteran's service medical records were silent 
with respect a right eye injury or impairment, he and his 
fellow service members recalled that the veteran sustained a 
right eye injury in May 1945 as a result of a flash from the 
firing of a gun aboard the naval vessel on which they were 
serving.  

It appears from a review of the record that the May 1982 
denial of service connection for residuals of a right eye 
injury was based on a finding that, upon consideration of the 
veteran's service medical records and the statements from him 
and his fellow service members, it could not be conceded that 
the veteran suffered any permanent residuals of a right eye 
injury because the service medical records revealed no 
evidence of the claimed injury or residuals thereof.  

Evidence received subsequent to the May 1982 rating decision 
includes VA and private treatment records, report of VA eye 
examinations conducted in May 2003 and September 2004, as 
well as a statement from D. Wold, M.D., the veteran's 
treating physician at the North Idaho Eye Institute.  

VA and private treatment records, dated from December 1971 to 
February 2003, include impressions of macular degeneration of 
the right eye, macular pigment changes of the right eye, and 
mild cataracts right eye.  These records further reflect 
that, in June 1998, the veteran underwent removal of the 
right eye cataract with intraocular lens placement.  

A February 2003 statement from Dr. Wold notes that the 
veteran has a degenerative condition in his right eye which 
was first seen in 1971.  This statement further reflects 
that, after reviewing all of the veteran's records and 
conducting an extensive examination, Dr. Wold determined that 
the veteran's degenerative condition is more than likely due 
to an injury he suffered in 1945.  

A May 2003 report of VA eye examination conducted by a Doctor 
of Optometry (OD) includes an assessment of blurred vision 
secondary to RPE (retinal pigment epithelium) disruption and 
degenerative changes of the right eye.  In connection with 
this assessment, the examiner commented that the veteran's 
history of right eye trauma may more likely be an underlying 
factor.  

The veteran underwent a second VA eye examination in 
September 2994.  This examination was performed by an ARNP 
(Advanced Registered Nurse Practitioner).  The examiner noted 
that, in March 2002, the veteran had been diagnosed with 
macular degeneration due to chronic cystoid macular edema 
secondary to cataract complication of the right eye.  The 
examination report includes the opinion that, based upon a 
review of the claims file, the probability is greater than 90 
percent that there is no causal relationship between the 
veteran's right eye injury suffered in service and his 
macular degeneration.  

Upon consideration of the foregoing, the Board finds that the 
statements from the veteran and his fellow service members in 
connection with the inservice injury in conjunction with the 
February 2003 statement from Dr. Wold are new and material 
evidence because they address the basis for the May 1982 
denial of service connection for residuals of a right eye 
injury.  The claim is therefore reopened.

Service Connection

As noted above, the veteran claims that he experiences right 
eye impairment as a result of an injury sustained during his 
period of military service.  Service connection may be 
allowed for a chronic disability, resulting from an injury or 
disease, incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. § 1110.

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VAOPGCPREC 82-90.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  The following rules apply with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may still be awarded if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's service medical records do not document any 
complaints of or treatment related to an eye injury in 
service and no residuals were indicated upon discharge 
examination.  The veteran initially reported that he had 
received a right eye injury in service in April 1982, in 
connection with his original claim for service connection for 
residuals of this injury.  Subsequently, he submitted two 
statements from fellow serviceman who recalled the incident.  
Consequently, resolving reasonable doubt in the veteran's 
favor, the Board concedes that he sustained a right eye 
injury in service. See 38 C.F.R. § 3.102, Savage, supra.

The post-service medical evidence shows that the veteran has 
continued to complain of right eye impairment.  Moreover, a 
February 2003 statement from his private physician includes 
the opinion that the veteran's degenerative condition is more 
than likely due to an injury he suffered in 1945.  Similarly, 
the May 2003 report of VA eye examination, conducted by an 
optometrist, notes that the veteran's history of right eye 
trauma may more likely be an underlying factor in his blurred 
vision secondary to RPE (retinal pigment epithelium) 
disruption and degenerative changes of the right eye.  

In light of the credible statements provided by the veteran 
and his fellow service members regarding his eye injury, the 
opinion of his treating physician, and the May 2003 report of 
VA eye examination, the Board finds that the veteran's right 
eye impairment is shown as likely as not to be due to the eye 
injury sustained in service.  Accordingly, the Board further 
finds that service connection for residuals of a right eye 
injury is warranted.  

The Board acknowledges that the veteran underwent VA eye 
examination in September 2004 and that the report of this 
examination notes that the probability is greater than 90 
percent that there is no causal relationship between the 
veteran's right eye injury suffered in service and his 
macular degeneration.  In this regard, the Board notes that, 
in evaluating medical opinion evidence, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the probative value of such evidence is based on the medical 
expert's review of pertinent historical data, personal 
examination of the patient, and the examiner's knowledge and 
skill in analyzing the data.  The Board must determine how 
much weight is to be attached to each opinion.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one opinion over another depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Upon consideration of the foregoing, the Board notes that 
both examination reports as well as the statement from Dr. 
Wold reflect that the veteran's medical history was reviewed; 
however, the Board finds that, inasmuch as Dr. Wold and the 
examiner who performed the May 2003 VA eye examination are 
physicians who specialize in the field of optometry, as 
opposed to the ARNP who performed the September 2004 VA eye 
examination, the opinion of Dr. Wold and the May 2003 VA eye 
examination report and opinion must be accorded greater 
evidentiary weight.  

Thus, applying the benefit of the doubt rule, the Board finds 
that the appellant's current right eye impairment cannot be 
satisfactorily disassociated from the eye injury he sustained 
during his period of military service.  Therefore, the Board 
concludes that the record supports a grant of entitlement to 
service connection for residuals of a right eye injury.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right eye injury has been reopened and service 
connection for residuals of a right eye injury is granted.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


